                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF OKLAHOMA


In re:

ATOKA COUNTY HEALTHCARE AUTHORITY,                         Case No. 17-80016
                                                           Chapter 9
                                              Debtor.



         JOINT NOTICE OF CONTINUATION OF STIPULATION AUTHORIZING
              DEBTOR’S USE OF CASH COLLATERAL AND GRANTING
               LIMITED STAY RELIEF AND ADEQUATE PROTECTION

         Atoka County Healthcare Authority (the “Debtor” ) and UMB Bank, National

Association, not individually but as indenture trustee (the “Bond Trustee” ) with respect to the

Debtor’s Hospital Revenue Bonds, Series 2007 hereby provide joint notice of continuation of the

Stipulation Authorizing Debtor’s use of Cash Collateral and Granting Limited Stay Relief and

Adequate Protection [related to Dkt. #49] (the “Stipulation” ).

         1.     On March 16, 2017, the Court entered its Order Granting Debtor’s Motion for an

Order Approving Stipulation Authorizing Debtor’s Use of Cash Collateral and Granting Limited

Stay Relief and Adequate Protection (the “Order” ) [Dkt. 49].

         2.     The Order provides that the term of the Stipulation may be continued either by a

definite time period or indefinitely as the parties may agree, by the filing of a ‘Joint Notice of

Continuation.

         3.     By notices filed in these proceedings, the Debtor and Bond Trustee previously

continued the terms of the Stipulation, most recently through January 1, 2021.




 Case 17-80016        Doc 198     Filed 12/28/20 Entered 12/28/20 14:29:20          Desc Main
                                   Document     Page 1 of 2
       4.     The parties hereby provide the Court with this Joint Notice of Continuation,

whereby the parties have agreed that the Stipulation and all terms and agreements therein are

hereby extended through January 1, 2022.



Dated: December 28, 2020



/s/ Jeffrey E. Tate                        /s/ Ian A. Hammel
J. Clay Christensen (OBA # 11789)          William W. Kannel (admitted pro hac vice)
Jeffrey E. Tate (OBA # 17150)              Ian A. Hammel (admitted pro hac vice)
CHRISTENSEN LAW GROUP, P.L.L.C.            MINTZ, LEVIN, COHN, FERRIS,
The Parkway Building                       GLOVSKY AND POPEO, P.C.
3401 N.W. 63rd Street, Suite 600           One Financial Center
Oklahoma City, Oklahoma 73116              Boston, Massachusetts 02111
Tel: (405) 232-2020                        Tel: (617) 542-6000
Fax: (405) 236-1012                        Fax: (617) 542-2241
clay@christensenlawgroup.com               WKannel@mintz.com
jeffrey@christensenlawgroup.com            IAHammel@mintz.com

ATTORNEYS FOR THE DEBTOR                   /s/ Mark A. Craige
                                           Mark A. Craige (OBA #1992)
                                           CROWE & DUNLEVY, P.C.
                                           500 Kennedy Building
                                           321 South Boston Avenue
                                           Tulsa, Oklahoma 74103
                                           Tel: (918) 592-9800
                                           Fax: (918) 592-9801
                                           mark.craige@crowedunlevy.com

                                           ATTORNEYS FOR UMB BANK,
                                           NATIONAL ASSOCIATION,
                                           SOLELY AS INDENTURE TRUSTEE




                                            -2-
 Case 17-80016
106732514v.1        Doc 198    Filed 12/28/20 Entered 12/28/20 14:29:20         Desc Main
                                Document       Page 2 of 2
